Citation Nr: 1206208	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  07-27 716A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disability (TDIU).

2.  Whether the severance of service connection for residuals of cataracts of the right eye was proper.

3.  Whether the reduction in the evaluation for nuclear cataract of the left eye to zero percent was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Senior Counsel


INTRODUCTION

The Veteran served on active duty from July 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Atlanta, Georgia Department of Veterans Affairs (VA) Regional Office (RO) in September 2005 and February 2006.  The case was previously remanded in April 2009 and has since been transferred to the Chicago, Illinois VARO.  The Veteran appeared for a video conference hearing in August 2011, after which he submitted additional evidence in conjunction with his appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's August 2011 video conference hearing addressed only the TDIU issue as being on appeal.  A further review of the claims file, however, reveals that other pending matters must be addressed on remand, and the TDIU issue requires additional development.

Prior to a February 2006 rating decision, the Veteran had been assigned a 30 percent evaluation for residuals of cataracts of the eyes.  In the February 2006 rating decision, the Atlanta VARO severed service connection for residuals of cataracts of the right eye, effective May 1, 2006.  In doing so, the Atlanta VARO also reduced the evaluation for the left eye nuclear cataract to zero percent and included that rating as part of the overall 20 percent rating for type II diabetes mellitus.  In April 2006, the Veteran submitted a Notice of Disagreement that addressed "[s]ervice connection for cataracts secondary to diabetes mellitus type II."  The Board interprets this submission as affecting both the severance of service connection for the right eye and the reduced evaluation for the left eye.  That notwithstanding, the Atlanta VARO never furnished the Veteran with a Statement of the Case on these matters (although an August 2007 development worksheet reflects the view of one RO employee that a restoration of right eye cataract rating was warranted in view of inadequate due process and pre-determination notification).  As such, it is incumbent upon the Chicago VARO to issue a Statement of the Case addressing these particular issues.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 38 C.F.R. § 19.26 (2011).
 
The determination of these two matters will affect the TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  Moreover, the Board notes the absence of a contemporaneous VA examination report addressing whether all of the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.  38 C.F.R. § 4.16 (2011).  Consequently, a further VA examination in conjunction with the TDIU claim is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to provide information (including signed release forms for any private treatment providers) as to contemporaneous medical treatment for his service-connected disabilities.  The RO/AMC should then make efforts to obtain records of any noted treatment and add any obtained records to the claims file, including records from the Hines (Chicago) VA Medical Center dated since August 2010.  If the search for records proves unsuccessful, this must be documented in the claims file.

2.  The Veteran should then be furnished with a Statement of the Case addressing the issues of whether the severance of service connection for residuals of cataracts of the right eye was proper and whether the reduction in the evaluation for nuclear cataract of the left eye to zero percent was proper, unless these issues are favorably resolved (e.g., in view of the August 2007 development worksheet).  If a Statement of the Case is issued, it must include a description of the Veteran's rights and responsibilities in perfecting an appeal.  If, and only if, the veteran files a timely substantive appeal, should the issue be returned to the Board. 

3.  After the above development has been completed, the Veteran must be afforded a VA medical examination, with an examiner who has reviewed the claims file in its entirety.  All tests and studies deemed necessary by the examiner must be performed.  The examiner is requested to address the following question:

a) Do the Veteran's service-connected lumbosacral strain with degenerative disc disease, type II diabetes mellitus with diabetic nephropathy and nuclear cataract of the left eye, left lower extremity radiculopathy, and post-traumatic stress disorder (PTSD) and any other disability which may be service-connected during the course of the appeal render him unable to secure or follow a substantially gainful occupation?

A thorough rationale, to include reference to relevant evidence of record as appropriate, should be provided for all opinions expressed.  In the extraordinary circumstance that the examiner is unable to provide the requested opinion, a supporting rationale must be provided concerning why the opinion cannot be provided. 

4.  The Veteran's claim of entitlement to TDIU must then be readjudicated.  If the determination of this claim remains unfavorable, a Supplemental Statement of the Case addressing the TDIU claim, with particular attention to 38 C.F.R. § 4.16(b), must be furnished to him and his representative.  A reasonable period of time must be allowed for a response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

